Case 2:18-cv-10721-R-AS Document 26 Filed 02/26/19 Page 1 of 3 Page ID #:228




 1                                                                                                       JS-6
 2

 3

 4

 5

 6

 7

 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                  CENTRAL DISTRICT OF CALIFORNIA
11

12   JARON BRIGNAC,                                ) CASE NO. CV 18-10721-R
13                                                 )
                          Plaintiff,               ) ORDER GRANTING DEFENDANT’S
14                                                 ) MOTION TO TRANSFER VENUE
          v.                                       ) UNDER 28 U.S.C. § 1404(a)
15                                                 )
     YELP, INC.,                                   )
16                                                 )
17                        Defendant.               )
                                                   )
18         Before the Court is Defendant’s Motion to Transfer Venue, filed on January 22, 2019.
19   (Dkt. No. 10). Having been thoroughly briefed by both parties, this Court took the matter under
20   submission on February 13, 2019.
21          Defendant requests that this Court transfer the case to the Northern District of California
22   under 28 U.S.C. § 1404(a). “For the convenience of parties and witnesses, in the interest of
23   justice, a district court may transfer any civil action to any other district or division where it might
24   have been brought or to any district or division to which all parties have consented.” 28 U.S.C. §
25   1404(a). “To support a motion for transfer the moving party must show: (1) that venue is proper
26   in the transferor district; (2) that the transferee district is one where the action might have been
27   brought; and (3) that the transfer will serve the convenience of the parties and witnesses and will
28   promote the interest of justice.” Goodyear Tire & Rubber Co. v. McDonnell Douglas Corp., 820
Case 2:18-cv-10721-R-AS Document 26 Filed 02/26/19 Page 2 of 3 Page ID #:229




 1   F. Supp. 503, 506 (C.D. Cal. 1992). To decide whether transfer serves the interest of justice, a

 2   court may consider multiple factors, including (1) the plaintiff’s choice of forum, (2) the

 3   respective parties’ contacts with the forum, (3) the contacts relating to the plaintiff’s cause of

 4   action in the chosen forum, and (4) the ease of access to sources of proof. Jones v. GNC

 5   Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). However, “[t]he calculus changes . . .

 6   when the parties’ contract contains a valid forum-selection clause . . .” Atlantic Marine Const.

 7   Co., Inc. v. United States Dist. Court, 571 U.S. 49, 62-63 (2013). “[A] valid forum-selection

 8   clause should be given controlling weight in all but the most exceptional cases.” Id.

 9          Here, the parties entered into a contract containing a valid forum selection clause.

10   Specifically, Plaintiff agreed to bring any claim against Defendant in a state or federal court in San

11   Francisco when he registered his Yelp accounts and when he logged into those accounts. The

12   Terms of Service to which Plaintiff agreed included a “choice of law and venue clause” that was a

13   bolded and capitalized heading. The clause stated: “FOR ANY CLAIM BROUGHT BY EITHER

14   PARTY, YOU AGREE TO SUBMIT AND CONSENT TO THE PERSONAL AND

15   EXCLUSIVE JURISDICTION IN, AND THE EXCLUSIVE VENUE OF, THE STATE AND

16   FEDERAL COURTS LOCATED WITHIN SAN FRANCISCO COUNTY, CALIFORNIA.” This

17   Court finds this forum selection clause to be controlling, and Plaintiff fails to establish that

18   transfer to the forum for which the parties bargained is unwarranted.

19          Nonetheless, even if this Court found the forum selection clause to be invalid, Defendant’s

20   Motion would still be granted based on the interest of justice. First, venue is proper in the Central

21   District of California because Defendants’ acts giving rise to liability took place in this judicial

22   district. 28 U.S.C. § 1391(b)(2). Second, the action could also have been brought in the Northern

23   District of California because Defendant maintains its principal place of business in San Francisco

24   and is subject to personal jurisdiction there under 28 U.S.C. § 1391(c). Third, transfer also serves

25   the convenience of the parties and witnesses and promotes the interest of justice. All documents

26   and potential witnesses in this case, except Plaintiff himself, are located in the Northern District.

27   Defendant is headquartered in San Francisco, so its potentially relevant employees are located

28   there, including personnel that created and manage Defendant’s advertising policies and search


                                                        2
Case 2:18-cv-10721-R-AS Document 26 Filed 02/26/19 Page 3 of 3 Page ID #:230




 1   function. Furthermore, most of Plaintiff’s allegations concern non-party Google, which has its

 2   principal place of business in Mountain View, California. Accordingly, transfer of venue to the

 3   Northern District of California is appropriate.

 4          IT IS HEREBY ORDERED that this case is transferred to the Northern District of

 5   California. (Dkt. No. 10).

 6   Dated: February 26, 2019.

 7

 8
                                                   ___________________________________
 9

10                                                            MANUEL L. REAL
                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3
